  Case 8:20-cv-01585-CJC-DFM Document 21 Filed 07/27/21 Page 1 of 1 Page ID #:273



                                                                                        JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No.       8:20-cv-01585-CJC-DFM                               Date      July 27, 2021
 Title          Brenda Magana v. FCA US, LLC



Present: The Honorable       CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
            Rolls Royce Paschal                        None Reported                    __________
                Deputy Clerk                      Court Reporter / Recorder              Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
                          TO DISMISS CASE

       The Court, having been advised by the plaintiff that this action has been resolved by a
Stipulation of Dismissal [20], hereby orders this action dismissed with prejudice. The Court
hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                    -      :      -
                                                  Initials of Deputy Clerk    rrp




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
